DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 8/17/2021 has been entered.
Disposition of claims: 
Claims 11 and 20 have been canceled.
Claims 1-10, 12-19, and 21 are pending.
Claims 8-10, 13-14 have been withdrawn.
Claim 1 has been amended.
The amendments to claim 1 have overcome:
the rejections of claims 1-7, 12, 15, and 17-19 on the ground of nonstatutory double patenting as being unpatentable over claims 6-13 of U.S. Patent No. US 10522760 B2 in view of Nakagawa et al. (US 2014/0138670 A1, hereafter Nakagawa), Kim et al. (US 2017/0346029 A1, hereafter Kim), and Lee et al. (US 2014/0197393 A1, hereafter Lee), as evidenced by Yabunouchi et al. (US 2012/0074395 A1, hereafter Yabunouchi), 
the rejections of claims 1-7, 12, and 15-19 under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2014/0138670 A1) in view of Kim et al. (US 2017/0346029 A1), Lee et al. (US 2014/0197393 A1), and Kahle et al. (US 2010/0219406 A1, hereafter Kahle), as 
the rejections of claims 1-7, 15-19, and 21 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“A new way towards high-efficiency thermally activated delayed fluorescence devices via external heavy-atom effect”, Sci. Rep. 2016, vol. 6, page 30178, hereafter Zhang) in view of Yabunouchi (US 2012/0074395 A1), Li et al. (“Highly Efficient Spiro[fluorene-9,9′-thioxanthene] Core Derived Blue Emitters and Fluorescent/Phosphorescent Hybrid White Organic Light-Emitting Diodes” Chem. Mater. 2015, vol. 27, page 1100-1109, hereafter Li), and Kahle et al. (US 2010/0219406 A1) as evidenced by Sato et al. (US 2014/0306213 A1, hereafter Sato) set forth in the last Office Action. 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the second paragraph of page 15 through the first paragraph of page 17 of the reply filed 8/17/2021 regarding the rejections of claims 1-7, 12, 15, and 17-19 on the ground of nonstatutory double patenting as being unpatentable over claims 6-13 of U.S. Patent No. US 10522760 B2/Nakagawa/Kim/Lee/Yabunouchi, the rejections of claims 1-7, 12, and 15-19 under 35 U.S.C. 103 over Nakagawa/Kim/Lee/Kahle/Yabunouchi/Kai, and the rejections of claims 1-7, 15-19, and 21 under 35 U.S.C. 103 over Zhang/Yabunouchi/Li/Kahle/Sato set forth in the last Office Action of 5/20/2021 have been considered. 
Those rejections have been withdrawn, rendering the arguments moot.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-7, 12, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-13 of U.S. Patent No. US 10522760 B2 in view of Nakagawa et al. (US 2014/0138670 A1, hereafter Nakagawa), Kim et al. (US 2017/0346029 A1, hereafter Kim), Lee et al. (US 2014/0197393 A1, hereafter Lee), as evidenced by Ambrosek et al. (WO 2016/116504, machine translated English document is referred to, hereafter Ambrosek) and Nasu et al. (“A highly luminescent spiro-anthracenone-based organic light-emitting diode exhibiting thermally activated delayed fluorescence”, Chem. Commun. 2013, vol. 49, page 10385-10387, hereafter Nasu).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. The U.S. Patent No. 10522760 B2 claims an organic electroluminescence device (claims 6 and 13) comprising a first electrode, a hole injection layer, a hole transport layer, an electron blocking layer, an emission layer, an electron transport region, and a second electrode, wherein the electron blocking layer includes a first heterocyclic compound (“polycyclic compounds” in claim 13) having identical structures of the instant Formula 1.
Regarding claims 1-7, 12, 15-16, and 19, the U.S. Patent No. 10522760 B2 claims an organic electroluminescence device comprising a first electrode, a hole injection layer, a hole transport layer, an electron blocking layer, an emission layer, an electron transport region, and a 
The polycyclic compound (Compound 1 of claim 13) has the identical structure as the Applicant’s first heterocyclic compound (Compound 1-1 of instant claim 19). 
It is also noted that there are multiple compounds claimed in claim 13 of the U.S. Patent No. 10522760 B2 which have the identical structures as the first heterocyclic compounds claimed in the instant claim 19.
The U.S. Patent No. 10522760 B2 does not claim specific materials for the second heterocyclic compound and the first and second electrodes of the claimed organic electroluminescence device.
Nakagawa discloses a delayed fluorescence material ([067]) used for the emission layer of an organic electroluminescence device ([019]) and having a general structure as shown below

    PNG
    media_image1.png
    397
    532
    media_image1.png
    Greyscale

In the structure of General Formula (1) of Nakagawa, R1-R8 and R17 can be hydrogen or an electron donating group ([035]); R9-R16 can be hydrogen or an electron-withdrawing group that does not have an unshared electron pair at the alpha-position ([048]).
Nakagawa exemplifies the electron donating group including phenyl, biphenyl, and terphenyl groups [036]).
Nakagawa teaches the electron-withdrawing group including a heterocyclic structure containing a nitrogen atom ([049]). 
Nakagawa exemplifies preferred substitution positions, R10 and R15 to substitute the electron-withdrawing groups (examples in Table 1; [048])
Nakagawa further exemplifies Compound 141, wherein R1-R8 are hydrogen; R17 is the electron donating group of phenyl; R9-R16 are hydrogen, and Z is C=O (Table 4 in [060]; [106]).
Nakagawa discloses an organic electroluminescence device comprising a first electrode (ITO), a hole transport region (NPD/mCP), an emission layer (Compound 141 and DPEPO), and electron transport region (DPEPO/MgAg), and a second electrode (Al)([118]), wherein Compound 141 is a thermally-activated delayed fluorescence material ([117]).
Nakagawa teaches that the organic electroluminescent device having an emission layer comprising the acridine-based spiro compound exhibits high emission efficiency and is inexpensive to provide ([Abstract]). 
The U.S. Patent No. 10522760 B2 and Nakagawa are analogous in the field of organic electroluminescence devices.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the electroluminescence device of the U.S. Patent No. 
The motivation for doing so would have been to provide the electroluminescence device with high emission efficiency as taught by Nakagawa. 
The modification would have been a combination of prior art elements according to known chemical formula to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution with a known emission layer dopant material would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure used for an electroluminescence device.
The first and second electrode of the organic electroluminescence device of the U.S. Patent No. 10522760 B2 do not meet the limitation of claim 1; however, Nakagawa does teach a first electrode comprising ITO and a second electrode comprising Al ([118]). 
At the time the invention was effectively filed, it also would have been obvious to one of ordinary skill in the art to have modified the electroluminescence device of the U.S. Patent No. 10522760 B2 by using the first electrode comprising ITO and the second electrode comprising aluminum, based on the teaching of Nakagawa ([118]). The substitution with known electrode materials would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure used for an electroluminescence device.
The modification provides an organic electroluminescence device comprising a first electrode (ITO), a hole injection layer, a hole transport layer, an electron blocking layer comprising Applicant’s Compound 1-1, an emission layer comprising Compound 141 of Nakagawa, an electron transport region, and a second electrode (Al), wherein the hole injection layer, the hole transport layer, and the electron blocking layer are equated with a hole transport region.
The phenyl group at R17 position of the Compound 141 of Nakagawa does not meet the limitation of Y1 of Applicant’s Formula 4 of the instant claim 1; however, Nakagawa does teach that R17 can be an electron donating group ([035]), and Nakagawa exemplifies methyl as the electron donating group ([036]).
Furthermore, Ambrosek evidences a methyl group is a known substituent of the amino nitrogen atom of the spiroacridine-9,9’-anthracenone compound (several examples in Table 3 including first and third compounds on page 43; see the parts enclosed by dashed circle in the figure below) which can be used as the thermally activated delayed fluorescence emitter of an organic electroluminescence device (3rd paragraph from the bottom of page 84).

    PNG
    media_image2.png
    331
    640
    media_image2.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound 141 of Nakagawa by substituting electron donating group of phenyl at R17 position with methyl, based on the teaching of Nakagawa as evidenced by Ambrosek.
The modification would have been a combination of prior art elements according to known chemical formula to achieve predictable results. See MPEP 2143(I)(A). Additionally, both phenyl and methyl are exemplified electron donating groups ([036]) at the substitution position of R17 of Formula (1) of Nakagawa; thus, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). A methyl group is one of exemplified electron donating groups at R17 position. The choice of methyl would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials used in an organic electroluminescence device.
The modified compound of Nakagawa as evidenced by Ambrosek has identical structure as the Compound 141 of Nakagawa except that the phenyl at R17 position is substituted by a methyl group.
The modified compound of Nakagawa as evidenced by Ambrosek, wherein R9-R16 are substituted by hydrogen which does not read on the limitation of R9 of Applicant’s Formula 4; however, Nakagawa does teach R9-R16
Nakagawa teaches the electron-withdrawing group including a heterocyclic structure containing a nitrogen atom ([049]). 
Nakagawa exemplifies preferred substitution positions, R10 and R15 to substitute the electron-withdrawing groups (examples in Table 1; [048]).
Nakagawa does not exemplify specific heterocyclic substituent group containing a nitrogen atom which meets the limitation of claim 1.
Kim discloses a delayed fluorescent organic compound used as the emission layer material of an organic electroluminescence device ([011]).
Kim exemplifies a pyrrole-based electron withdrawing substituent group (“electron accepting group” in [057]) of a delayed fluorescent compound used as the emission layer material of an organic electroluminescence device ([055]). It is noted that pyrrole has heterocyclic structure containing a nitrogen atom.
Lee teaches an emission layer material of an organic electroluminescent device ([006]-[007], [011]).
Lee exemplifies an N-phenylpyrrolyl group as a substituent group of the emission layer material (compound 284 in [052]; [009], [025]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound of Nakagawa as evidenced by Ambrosek by substituting hydrogen atoms at R10 and R15 of Nakagawa’s Formula (1) (corresponding to R9 and R8 of Applicant’s Formula 4) with an electron withdrawing group of N-phenylpyrrolyl groups, based on the teaching of Nakagawa, Kim, and Lee.
An electron withdrawing group, N-phenylpyrrolyl is a known electron withdrawing group used to make a thermally-activated delayed fluorescence compound, and Nakagawa 10 and R15 positions of Formula (1) of Nakagawa. The modification would have been a combination of prior art elements according to known chemical formula to achieve predictable results. See MPEP 2143(I)(A). Additionally, an electron withdrawing heterocyclic group containing a nitrogen atom is within the scope of Formula (1) of Nakagawa. Substitution of listed substituent groups of hydrogen with a heterocyclic group containing a nitrogen atom would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure used for an organic electroluminescence device.
The resultant compound has the following structure.

    PNG
    media_image3.png
    277
    770
    media_image3.png
    Greyscale

The resultant compound has identical structure as the second heterocyclic compound of Applicant’s Formula 4, wherein Z1 is –CO–; R1 and R2 are each hydrogen; R8 and R9 are each pyrrolyl group each being substituted with an aryl group (N-phenylpyrrolyl); a and b, are each 0; q and r are each 1; and Y1 is an unsubstituted alkyl group having 1 to 20 carbon atoms (methyl).
Such a modification provides a device comprising a first electrode (ITO), a hole injection layer, a hole transport layer, an electron blocking layer comprising Applicant’s Compound 1-1 of claims 1-7, 12, 15-16, and 19.
Regarding claims 17-18, the organic electroluminescence device of U.S. Patent No. 10522760 B2 in view of Nakagawa, Kim, Lee, as evidenced by Ambrosek reads on all the features of claims 1-7, 12, 15-16, and 19, as outlined above.
The device comprises a first electrode (ITO), a hole injection layer, a hole transport layer, an electron blocking layer comprising Applicant’s Compound 1-1 of claim 19, an emission layer comprising Compound of Nakagawa as taught by Kim and Lee as evidenced by Ambrosek, an electron transport region, and a second electrode (Al), wherein the hole injection layer, the hole transport layer, and the electron blocking layer are equated with a hole transport region.
The second heterocyclic compound of the electroluminescence device (Compound of Nakagawa as taught by Kim and Lee as evidenced by Ambrosek) reads on the claim limitation above but fails to teach that the second heterocyclic compound emits thermally activated delayed fluorescence.
It is reasonable to presume that the second heterocyclic compound emits thermally activated delayed fluorescence. 
Support for said presumption is found in the use of like material which results in the claimed property.
Nakagawa evidences that the compound having a general formula (1) of Nakagawa can be used as a delayed fluorescence material ([067]). The second heterocyclic compound 
Nakagawa further evidences that Compound 141 of Nakagawa emits thermally activated delayed fluorescence ([117]). 
Both Compound 141 of Nakagawa and the second heterocyclic compound have the same backbone structure of spiroacridine-9,9’-anthracenone. Because two compounds share the exactly same backbone structure, both should have similar optoelectronic properties. Furthermore, electron donating group of methyl is substituted to the electron donating acridine moiety and electron deficient groups of phenylpyrrolyl are substituted to the electron deficient anthracenone moiety as guided by Nakagawa as evidenced by Nasu (page 10385, column 2, last paragraph), which enhance spatial separation of HOMO and LUMO states and thermally activated delayed fluorescence. 
In addition, Ambrosek discloses that the organic electroluminescent device of Ambrosek is characterized by thermally activated delayed fluorescence (third paragraph from the bottom of page 84). The compounds of Ambrosek encompasses the acridine-9,9’-anthracenenone compound wherein a methyl group is substituted at the amino nitrogen (first and third compounds on page 43).
Therefore, the second heterocyclic compound (Compound of Nakagawa as taught by Kim and Lee as evidenced by Ambrosek) emits thermally activated delayed fluorescence, meeting all the limitations of claim 18.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the light-emitting dopant of Je is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 
The organic electroluminescent device comprising the second heterocyclic compound (Compound of Nakagawa as taught by Kim and Lee as evidenced by Ambrosek) as the emitter emits fluorescent light, because the compound is a thermally activated delayed fluorescent material. Therefore, the device emits light by a luminescence mechanism based on the transition from a singlet to a ground state, meeting all the limitations of claim 17.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-7, 12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2014/0138670 A1) in view of Kim et al. (US 2017/0346029 A1), Lee et al. (US 2014/0197393 A1), and Kahle et al. (US 2010/0219406 A1, hereafter Kahle), as evidenced by Kai et al. (US 2012/0205640 A1, hereafter Kai), Ambrosek et al. (WO 2016/116504, machine translated English document is referred to, hereafter Ambrosek) and Nasu et al. (“A highly luminescent spiro-anthracenone-based organic light-emitting diode exhibiting thermally activated delayed fluorescence”, Chem. Commun. 2013, vol. 49, page 10385-10387).
Regarding claims 1-7, 12, 15-16, and 19, Nakagawa discloses a delayed fluorescence material ([067]) used for the emission layer of an organic electroluminescence device ([019]) and having a general structure as shown below.

    PNG
    media_image1.png
    397
    532
    media_image1.png
    Greyscale

In the structure of General Formula (1) of Nakagawa, R1-R8 and R17 can be hydrogen or an electron donating group ([035]); R9-R16 can be hydrogen or an electron-withdrawing group that does not have an unshared electron pair at the alpha-position ([048]).
Nakagawa teaches that R17 is the preferred substitution positions for the electron donating group ([035]; Compound 141 in [106]; example compounds in Table 1). Nakagawa teaches that the electron donating group at R17 can be an aryl or an alkyl group ([036]). Nakagawa exemplifies phenyl and methyl groups as the electron donating group ([037]).
Nakagawa teaches the electron-withdrawing group including a heterocyclic structure containing a nitrogen atom ([049]). Nakagawa exemplifies preferred substitution positions for the electron-withdrawing group at R10 and R15 ([048]; and examples in Table 1; [048]).
Nakagawa further exemplifies Compound 141, wherein R1-R8 are hydrogen; R17 is the electron donating group of phenyl; R9-R16 are hydrogen, and Z is C=O (Table 4 in [060]; [106]).
Nakagawa discloses an organic electroluminescence device comprising a first electrode (ITO), a hole transport region (NPD/mCP), an emission layer (Compound 141 and DPEPO), and electron transport region (DPEPO/MgAg), and a second electrode (Al)([118]), wherein Compound 141 is a thermally-activated delayed fluorescence material ([117]).
Nakagawa further teaches that NPD is a hole transport layer material ([075]).
The layer made of mCP is located between a hole transport layer and a light emitting layer; furthermore, mCP is a known electron blocking layer material, as evidenced by Kai ([011]). 
Therefore the electroluminescence device of Nakagawa ([118]) is equated with a first electrode (ITO), a hole transport layer (NPD), an electron blocking layer (mCP), an emission 
The electroluminescence device of Nakagawa does not have a hole injection layer; however, Nakagawa does teach an organic electroluminescent device structure wherein a hole injection layer disposed between a first electrode (“anode”) and a hole transport layer ([068]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescence device of Nakagawa ([118]) by adding a hole injecting layer between the first electrode and the hole transport layer, based on the teaching of Nakagawa.
The modification would have been a combination of prior art elements according to known chemical formula to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials used in an organic electroluminescence device.
The resultant device comprises a first electrode (ITO), a hole injection layer, a hole transport layer (NPD), an electron blocking layer (mCP), an emission layer (Compound 141 and DPEPO), and electron transport region (DPEPO/MgAg), and a second electrode (Al), wherein Compound 141 is a thermally-activated delayed fluorescence material.
The phenyl group at R17 position of the Compound 141 of Nakagawa does not meet the limitation of Y1 of Applicant’s Formula 4 of the instant claim 1; however, Nakagawa does teach that R17
Furthermore, Ambrosek evidences a methyl group is a known substituent of the amino nitrogen atom of the spiroacridine-9,9’-anthracenone compound (several examples in Table 3 including first and third compounds on page 43; see the parts enclosed by dashed circle in the figure below) which can be used as the thermally activated delayed fluorescence emitter of an organic electroluminescence device (3rd paragraph from the bottom of page 84).

    PNG
    media_image2.png
    331
    640
    media_image2.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound 141 of Nakagawa by substituting electron donating group of phenyl at R17 position with methyl, based on the teaching of Nakagawa as evidenced by Ambrosek.
The modification would have been a combination of prior art elements according to known chemical formula to achieve predictable results. See MPEP 2143(I)(A). Additionally, both phenyl and methyl are exemplified electron donating groups ([036]) at the substitution position of R17 of Formula (1) of Nakagawa; thus, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). A methyl group is one of exemplified electron donating groups at R17 position. The choice of methyl would have been one from a finite number of identified, predictable solutions, 
The modified compound of Nakagawa as evidenced by Ambrosek has identical structure as the Compound 141 of Nakagawa except that the phenyl at R17 position is substituted by a methyl group.
The modified compound of Nakagawa as evidenced by Ambrosek, wherein R9-R16 are substituted by hydrogen which does not read on the limitation of R9 of Applicant’s Formula 4; however, Nakagawa does teach R9-R16 of Nakagawa’s General Formula (1) can be hydrogen or an electron-withdrawing group that does not have an unshared electron pair at the alpha-position ([048])
Nakagawa teaches the electron-withdrawing group including a heterocyclic structure containing a nitrogen atom ([049]). 
Nakagawa exemplifies preferred substitution positions, R10 and R15 to substitute the electron-withdrawing groups (examples in Table 1; [048])
Nakagawa does not exemplify specific heterocyclic substituent group containing a nitrogen atom which meets the limitation of claim 1.
Kim discloses a delayed fluorescent organic compound used as the emission layer material of an organic electroluminescence device ([011]).
Kim exemplifies a pyrrole-based electron withdrawing substituent group (“electron accepting group” in [057]) of a delayed fluorescent compound used as the emission layer material of an organic electroluminescence device ([055]). It is noted that pyrrole has heterocyclic structure containing a nitrogen atom.
Lee teaches an emission layer material of an organic electroluminescent device ([006]-[007], [011]).
Lee exemplifies an N-phenylpyrrolyl group as a substituent group of the emission layer material (compound 284 in [052]; [009], [025]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound of Nakagawa as evidenced by Ambrosek by substituting hydrogen atoms at R10 and R15 of Nakagawa’s Formula (1) (corresponding to R9 and R8 of Applicant’s Formula 4) with an electron withdrawing group of N-phenylpyrrolyl groups, based on the teaching of Nakagawa, Kim, and Lee.
An electron withdrawing group, N-phenylpyrrolyl is a known electron withdrawing group used to make a thermally-activated delayed fluorescence compound, and Nakagawa teaches electron withdrawing group can be the substituent at R10 and R15 positions of Formula (1) of Nakagawa. The modification would have been a combination of prior art elements according to known chemical formula to achieve predictable results. See MPEP 2143(I)(A). Additionally, an electron withdrawing heterocyclic group containing a nitrogen atom is within the scope of Formula (1) of Nakagawa. Substitution of listed substituent groups of hydrogen with a heterocyclic group containing a nitrogen atom would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure used for an organic electroluminescence device.
The resultant compound has the following structure.

    PNG
    media_image3.png
    277
    770
    media_image3.png
    Greyscale

The resultant compound has identical structure as the second heterocyclic compound of Applicant’s Formula 4, wherein Z1 is –CO–; R1 and R2 are each hydrogen; R8 and R9 are each pyrrolyl group each being substituted with an aryl group (N-phenylpyrrolyl); a and b, are each 0; q and r are each 1; and Y1 is an unsubstituted alkyl group having 1 to 20 carbon atoms (methyl).
The modification of Compound 141 of Nakagawa to the Compound of Nakagawa as taught by Kim and Lee as evidenced by Ambrosek also provide an organic electroluminescence device comprising a first electrode (ITO), a hole injection layer, a hole transport layer (NPD), an electron blocking layer (mCP), an emission layer comprising Compound of Nakagawa as taught by Kim and Lee as evidenced by Ambrosek and DPEPO, and electron transport region (DPEPO/MgAg), and a second electrode (Al).
Nakagawa does not teach the electron blocking layer comprising a first heterocyclic compound having the structure of Formula 1.
Kahle teaches a heterocyclic compound (“acridine derivative” in [072] on page 13) having the following structure.

    PNG
    media_image4.png
    346
    590
    media_image4.png
    Greyscale

Kahle’s Example Compound in [072] has the identical structure as Applicant’s Compound 1-18 of claim 19 which is a subspecies of the first heterocyclic compound having structure of Formula 1 of claim 1. The compound also meets limitations of Formula 2 of claim 4, wherein L1 is an unsubstituted arylene group having 6 to 30 ring carbon atoms (phenylene); n is 0; R1-1, R1-2, R2-1, and R2-2 are each hydrogen; c to f are 0; X1 and X2 are CRWRX; RW and RX are each an unsubstituted aryl group having 6 to 30 ring carbon atoms (phenyl). The compound also meets limitations of Formula 2-1 of claim 6, wherein L1 is an unsubstituted arylene group having 6 to 30 ring carbon atoms (phenylene); n is 0; R1-1, R1-2, R2-1, R2-2, and R3 to R6 are hydrogen; c to f and g to j are each 0; X3 and X4 are C, meeting all the limitations of the first heterocyclic compound in claims 1-7.
Kahle further teaches that the Example Compound in [072] is an electron blocking layer material (“a blocking layer for electrons” in [001], [144]) of an organic electroluminescence device (“organic light emitting diode”). 
Kahle further teaches that the electron blocking layer material of the acridine derivatives of the invention provides good luminance and quantum yield in an organic electroluminescence device ([018]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the electroluminescence device of Nakagawa as taught by Kim and Lee as evidenced by Ambrosek and Kai by substituting the electron blocking layer material, mCP with Kahle’s Example Compound in [072], based on the teaching of Kahle.
The motivation for doing so would have been to provide the electroluminescence device with good luminance and quantum yield as taught by Kahle.
The modification would have been a combination of prior art elements according to known chemical formula to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to have good luminance and quantum yield in an electroluminescence device.
The resultant device comprises a first electrode (ITO), a hole injection layer, a hole transport layer (NPD), an electron blocking layer comprising (Applicant’s Compound 1-18 of claim 19), an emission layer comprising Compound of Nakagawa as taught by Kim and Lee as evidenced by Ambrosek and DPEPO, and electron transport region (DPEPO/MgAg), and a second electrode (Al), wherein the hole injection layer, hole transport layer, and the electron blocking layer are equated with a hole transport region, meeting all the limitations of claims 1-7, 12, 15-16, and 19.
Regarding claims 17-18,
The device comprises a first electrode (ITO), a hole injection layer, a hole transport layer (NPD), an electron blocking layer comprising (Applicant’s Compound 1-18 of claim 19), an emission layer comprising Compound of Nakagawa as taught by Kim and Lee as evidenced by Ambrosek and DPEPO, and electron transport region (DPEPO/MgAg), and a second electrode (Al), wherein the hole injection layer, hole transport layer, and the electron blocking layer are equated with a hole transport region.
The second heterocyclic compound of the electroluminescence device (Compound of Nakagawa as taught by Kim and Lee as evidenced by Ambrosek) reads on the claim limitation above but fails to teach that the second heterocyclic compound emits thermally activated delayed fluorescence.
It is reasonable to presume that the second heterocyclic compound emits thermally activated delayed fluorescence. 
Support for said presumption is found in the use of like material which results in the claimed property.
Nakagawa evidences that the compound having a general formula (1) of Nakagawa can be used as a delayed fluorescence material ([067]). The second heterocyclic compound (Compound of Nakagawa as taught by Kim and Lee as evidenced by Ambrosek) has identical structure as the general Formula (1) of Nakagawa.
Nakagawa further evidences that Compound 141 of Nakagawa emits thermally activated delayed fluorescence ([117]). 
Both Compound 141 of Nakagawa and the second heterocyclic compound have the same backbone structure of spiroacridine-9,9’-anthracenone. Because two compounds share the exactly same backbone structure, both should have similar optoelectronic properties. 
In addition, Ambrosek discloses that the organic electroluminescent device of Ambrosek is characterized by thermally activated delayed fluorescence (third paragraph from the bottom of page 84). The compounds of Ambrosek encompasses the acridine-9,9’-anthracenenone compound wherein a methyl group is substituted at the amino nitrogen (first and third compounds on page 43).
Therefore, the second heterocyclic compound (Compound of Nakagawa as taught by Kim and Lee as evidenced by Ambrosek) emits thermally activated delayed fluorescence, meeting all the limitations of claim 18.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the light-emitting dopant of Je is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
The organic electroluminescent device comprising the second heterocyclic compound (Compound of Nakagawa as taught by Kim and Lee as evidenced by Ambrosek) as the emitter emits fluorescent light, because the compound is a thermally activated delayed fluorescent material. Therefore, the device emits light by a luminescence mechanism based on the transition from a singlet to a ground state, meeting all the limitations of claim 17.

Claims 1-7, 15-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kahle et al. (US 2010/0219406 A1) in view of Ambrosek et al. (WO 2016/116504, machine translated English document is referred to), Seki et al. (US 2013/0299811 A1, hereafter Seki), Grisorio et al. (“First disubstituted dibenzothiophene-5,5-dioxide monodispersed molecular materials for efficient blue-electroluminescence, J. Mater. Chem. 2010, vol. 20, page 1012-1018, hereafter Grisorio), Barbarella et al. (“From easily oxidized to easily reduced thiophene-based materials” Adv. Mater. 1998, vol. 10, page 551-554, hereafter Barbarella).
Regarding claims 1-7, 15-16, 19, and 21, Kahle discloses an organic electroluminescence device ([142]) comprising a first electrode (anode), a hole transport region (hole-transporting layer), an emission layer (light-emitting layer), an electron transport region (electron-transporting layer), and a second electrode (cathode).
The device of Kahle does not include a hole injection layer, an electron blocking layer, a hole blocking layer, and electron injection layer; however, Kahle does teach an organic electroluminescence device having the following structure: an anode, a hole injection layer, a hole transporting layer, an electron blocking layer, an emission layer, a hole blocking layer, an electron transporting layer, electron injection layer, and a cathode ([142]; [156]-[160]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescence device of Kahle by adding a hole injection layer, an electron blocking layer, a hole blocking layer, and electron injection layer as taught by Kahle.
The modification would have been a combination of prior art elements according to known chemical formula to achieve predictable results. See MPEP 2143(I)(A). Additionally, the organic electroluminescent device structure with and without those layers (a hole injection layer, an electron blocking layer, a hole blocking layer, and electron injection layer) are alternative options of the device structures disclosed by Kahle. The substitution of the device structure without those layers by the device structure with those layers would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials used in an organic electroluminescence device.
The resultant device comprises a first electrode (anode), a hole transport region, an emission layer, an electron transport region, and a second electrode (cathode), wherein the hole transport region comprises a hole injection layer, a hole transport layer, an electron blocking layer, and the electron transport region comprises a hole blocking layer, an electron transport layer, and an electron injection layer.
Kahle does not disclose a specific device, wherein the first electrode made of ITO and the second electrode made of Al; however, Kahle does teach that the first electrode (anode) can be made of ITO ([148]) and the second electrode (cathode) can be made of Al ([154]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescence device of Kahle by using ITO as the first electrode material and Al as the second electrode material as taught by Kahle.
The modification would have been a combination of prior art elements according to known chemical formula to achieve predictable results. See MPEP 2143(I)(A). Additionally, ITO as the first electrode material and Al as the second electrode material are each one of exemplified material. Thus, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of ITO as the first electrode material and Al as the second electrode material would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials used in an organic electroluminescence device.
The modification provides an organic electroluminescent device comprising a first electrode (ITO), a hole transport region, an emission layer, an electron transport region, and a second electrode (Al), wherein the hole transport region comprises a hole injection layer, a hole transport layer, an electron blocking layer, and the electron transport region comprises a hole blocking layer, an electron transport layer, and an electron injection layer.
The device does not comprise the first heterocyclic compound as required by the instant claim 1.
Kahle teaches a heterocyclic compound (“acridine derivative” in [072] on page 13) having the following structure.

    PNG
    media_image4.png
    346
    590
    media_image4.png
    Greyscale

Kahle’s Example Compound in [072] has the identical structure as Applicant’s Compound 1-18 of claim 19 which is a subspecies of the first heterocyclic compound having structure of Formula 1 of claim 1. The compound also meets limitations of Formula 2 of claim 4, wherein L1 is an unsubstituted arylene group having 6 to 30 ring carbon atoms (phenylene); n is 0; R1-1, R1-2, R2-1, and R2-2 are each hydrogen; c to f are 0; X1 and X2 are CRWRX; RW and RX are each an unsubstituted aryl group having 6 to 30 ring carbon atoms (phenyl). The compound also meets limitations of Formula 2-1 of claim 6, wherein L1 is an unsubstituted arylene group having 6 to 30 ring carbon atoms (phenylene); n is 0; R1-1, R1-2, R2-1, R2-2, and R3 to R6 are hydrogen; c to f and g to j are each 0; X3 and X4 are C, meeting all the limitations of the first heterocyclic compound in claims 1-7.
Kahle further teaches that the Example Compound in [072] is an electron blocking layer material (“a blocking layer for electrons” in [001], [144]) of an organic electroluminescence device (“organic light emitting diode”). 
Kahle further teaches that the electron blocking layer material of the acridine derivatives of the invention provides good luminance and quantum yield in an organic electroluminescence device ([018]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the electroluminescence device of Kahle by substituting the electron blocking layer material with Kahle’s Example Compound in [072], based on the teaching of Kahle.
The motivation for doing so would have been to provide the electroluminescence device with good luminance and quantum yield as taught by Kahle.
The modification would have been a combination of prior art elements according to known chemical formula to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to have good luminance and quantum yield in an electroluminescence device.
The modification provides an organic electroluminescent device comprising a first electrode (ITO), a hole transport region, an emission layer, an electron transport region, and a second electrode (Al), wherein the hole transport region comprises a hole injection layer, a hole transport layer, an electron blocking layer (Applicant’s Compound 1-18 of claim 19), and the electron transport region comprises a hole blocking layer, an electron transport layer, and an electron injection layer.
The device does not comprise the second heterocyclic compound as required by the instant claim 1.
Ambrosek discloses a heterocyclic compound used as the luminescent emitter of an organic electroluminescent device (“organic light emitting diode” on first and second paragraphs 
Ambrosek exemplifies the heterocyclic compound (the second compound on page 37, hereafter Compound 37P-2), wherein the AF1 unit is the spiro unit marked by a dashed circle in the figure below (Y being thioxanthene (“diphenylthioether fragment”) in Formula 1 on page 2).

    PNG
    media_image5.png
    408
    553
    media_image5.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescence device of Kahle by using the Compound 37P-2 of Ambrosek as the emitter of the emission layer of the device as taught by Ambrosek.
The modification would have been a combination of prior art elements according to known chemical formula to achieve predictable results. See MPEP 2143(I)(A). Furthermore, Compound 37P-2 of Ambrosek is a known emitter of the emission layer of an organic electroluminescence device. The substitution of the emitter of the emission layer would have been one known element for another known element and would have led to predictable results. 
The modification provides an organic electroluminescent device comprising a first electrode (ITO), a hole transport region, an emission layer (Compound 37P-2 of Ambrosek), an electron transport region, and a second electrode (Al), wherein the hole transport region comprises a hole injection layer, a hole transport layer, an electron blocking layer (Applicant’s Compound 1-18 of claim 19), and the electron transport region comprises a hole blocking layer, an electron transport layer, and an electron injection layer.
The compound of Ambrosek does not have substituent at R8 or R9 substitution positions of Applicant’s Formula 4; however, Ambrosek teaches the Compound 37P-2 of Ambrosek can be substituted by the AF2 which can be an N-phenylcarbazolyl group (‘55’ on page 14).
Li discloses a spiro compound containing a thioxanthene or thioxanthene dioxide unit substituted by N-phenylcarbazolyl groups (CZB-S and CZB-SO2 in Scheme 1) used as the emitter or the host of the emission layer of an organic electroluminescence device (Abstract and page 1108, column 1, paragraph 1).
Li teaches the emitters containing donor and acceptor units (donor – carbazole unit; acceptor – thioxanthene unit, or sulfone unit) offers the emitter bipolar charge-transporting property and improves carrier balance (page 1101, column 1, paragraph 2 and column 2, paragraph 2, lines 3-6 and 20-29).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound 37P-2 of Ambrosek by substituting N-phenylcarbazole groups at the benzene rings of the thioxanthene unit, based on the teaching of Li.
The motivation for doing so would have been to provide bipolar carrier transporting ability and improved carrier balance, as taught by Li.
Furthermore, the modification would have been a combination of prior art elements according to known chemical formula to achieve predictable results. See MPEP 2143(I)(A). Ambrosek teaches N-phenylcarbazolyl group as the AF2 unit. Both hydrogen and AF2 unit are alternative substituent groups of the compound represented by Formula 1 of Ambrosek. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure used for an organic electroluminescence device.
The resultant compound has the following structure.

    PNG
    media_image6.png
    306
    783
    media_image6.png
    Greyscale

The modification also provides an organic electroluminescent device comprising a first electrode (ITO), a hole transport region, an emission layer (Compound of Ambrosek as modified 
The compound of Ambrosek as modified by Li includes a thioxanthene unit which does not read on the limitation of claim 1 requiring a thioxanthene dioxide unit.
Seki teaches that the sulfur atom of dibenzothiophene can be oxidized to form dibenzothiophene dioxide, shown below to improve electron transport properties ([027]).

    PNG
    media_image7.png
    170
    235
    media_image7.png
    Greyscale

Grisorio teaches that the sulfur atom of dibenzothiophene can be oxidized to form dibenzothiophene-5,5-dioxide to favor the stabilization of negatively charged states (page 1012, column 1, paragraph 1 through column 2, paragraph 1).
Given the structural similarly between dibenzothiophene dioxide and a thioxanthene dioxide (the sulfur dioxide structure bonded to two benzene ring in each structure), one of ordinary skill in the art would expect a similar improvement in negative charge stabilization in a thioxanthene dioxide derivative compared to none-oxidized thioxanthene structure.
Furthermore Barbarella teaches that the sulfur atom of thiophene can be oxidized to form thiophene S,S-dioxides in order to increase the electron affinity and produce an electron-transporting material (page 551, column 1, paragraph 1-2). 
 At the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have modified the thioxanthene structure of the compound of Ambrosek as modified by Li to be a thioxanthene dioxide structure, based on the teachings of Seki, Grisorio, and Barbarella.
The motivation for doing so would have been to improve the electron transport properties of the compound as taught by Seki, Grisorio, and Barbarella.
Furthermore, the modification would have been a combination of prior art elements according to known chemical formula to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure used for an organic electroluminescence device.
The resultant compound has the following structure.

    PNG
    media_image8.png
    327
    763
    media_image8.png
    Greyscale

The compound has identical structure as Applicant’s Formula 4, wherein Z1 is –SO2–; R1 and R2 are each hydrogen; R8 and R9 are each N-arylcarbazolyl group (N-phenylcarbazolyl group); a and b, are each 0; q and r are each 1; and Y1 is a substituted or unsubstituted heteroaryl 
The modification also provides an organic electroluminescent device comprising a first electrode (ITO), a hole transport region, an emission layer (Compound of Ambrosek as modified by Li, Seki, Grisorio, and Barbarella), an electron transport region, and a second electrode (Al), wherein the hole transport region comprises a hole injection layer, a hole transport layer, an electron blocking layer (Applicant’s Compound 1-18 of claim 19), and the electron transport region comprises a hole blocking layer, an electron transport layer, and an electron injection layer.
The organic electroluminescent device of Kahle as modified by Ambrosek, Li, Seki, Grisorio, and Barbarella, meeting all the limitations of claims 1-7, 15-16, 19, and 21.
Regarding claims 17-18, the organic electroluminescence device of Kahle as modified by Ambrosek, Li, Seki, Grisorio, and Barbarella reads on all the features of claims 1-7, 15-16, 19 and 21, as outlined above.
The device comprises a first electrode (ITO), a hole transport region, an emission layer (Compound of Ambrosek as modified by Li, Seki, Grisorio, and Barbarella), an electron transport region, and a second electrode (Al), wherein the hole transport region comprises a hole injection layer, a hole transport layer, an electron blocking layer (Applicant’s Compound 1-18 of claim 19), and the electron transport region comprises a hole blocking layer, an electron transport layer, and an electron injection layer.
The second heterocyclic compound of the electroluminescence device (Compound of Ambrosek as modified by Li, Seki, Grisorio, and Barbarella) reads on the claim limitation above 
It is reasonable to presume that the second heterocyclic compound emits thermally activated delayed fluorescence. 
Support for said presumption is found in the use of like material which results in the claimed property.
Ambrosek discloses the organic electroluminescent device of Ambrosek is characterized by thermally activated delayed fluorescence (third paragraph from the bottom of page 84).
The emitter of the electroluminescence device of Ambrosek as modified by Li, Seki, Grisorio, and Barbarella is the compound encompassed by Formula 1 of Ambrosek; furthermore, the substituent of N-phenylcarbazolyl group is the exemplified substituent of Ambrosek.
Therefore, the second heterocyclic compound (Ambrosek as modified by Li, Seki, Grisorio, and Barbarella) emits thermally activated delayed fluorescence, meeting all the limitations of claim 18.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the light-emitting dopant of Je is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
The organic electroluminescent device comprising the second heterocyclic compound (Compound of Ambrosek as modified by Li, Seki, Grisorio, and Barbarella) as the emitter emits fluorescent light, because the compound is a thermally activated delayed fluorescent material. claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786